                        UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                             NORTHERN DIVISION

                                    NO. 2:08-cr-00006-FL-1



   UNITED STATES OF AMERICA

       v.                                                       ORDER TO SEAL

   TRAVIS DEVON BANKS




       On motion of the Defendant, Travis Devon Banks, and for good cause shown, it is hereby

ORDERED that DE 119 be sealed until further notice by this Court.

       IT IS SO ORDERED.

       This 9th day of May, 2019.


                                     _____________________________________________
                                     LOUISE WOOD FLANAGAN
                                     United States District Judge
